Citation Nr: 1214210	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to September 1954. 

This case was remanded by the Board of Veterans' Appeals (Board) in October 2011 to the Department of Veterans Affairs (VA) regional office in Muskogee, Oklahoma (RO) for a VA opinion.

The Veteran testified at a personal hearing in November 2011 before the undersigned Acting Veterans Law Judge sitting at the RO, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded in October 2011 to the examiner who provided a June 2011 report for clarification because the June 2011 report did not provide a medical opinion as to each of the elements that the United States Court of Appeals for Veterans Claims (Court) requires the Board to address in making a decision on the claims at issue.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The examiner had concluded that the Veteran's hearing loss and tinnitus were not at least as likely as not caused or aggravated by military service because the Veteran's whispered voice test of 15/15 in each ear was normal at discharge and because the Veteran had not been awarded any combat medals or ribbons.

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court held that the absence of a hearing loss disability in service or hearing loss which reaches the levels defined as disabling at service separation does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  The examiner did not address whether any hearing loss or tinnitus which developed after service may nevertheless have been caused or aggravated by in-service hazardous noise exposure.  See id.   The Court requires VA to address such a contention, and the Board must obtain medical opinion sufficient to serve as a basis for its discussion. 

Consequently, the examiner was requested in the October 2011 remand to assume that the Veteran's contentions regarding exposure to acoustic trauma in service were credible and to address the likelihood that a hearing loss or tinnitus which developed after service was caused or aggravated by in-service hazardous noise exposure, notwithstanding the Veteran's normal whispered voice test at service separation.  The examiner should address the November 2009 private opinion that "at least some of the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise in service." 

An additional opinion from the examiner in question, dated in November 2011, was added to the file.  However, this opinion is primarily a reiteration of the findings and rationale from the June 2011 opinion, with the addition that the Veteran's hearing loss and tinnitus were probably due to old age.  This opinion does not address the Veteran's descriptions of the types of noise to which he was exposed in service, or state that the examiner accepted the accuracy of the descriptions of in-service noise exposure, and the opinion does not discuss the probable effect that the Veteran's described exposure to noise in service would have, to include the relationship to the Veteran's current hearing loss and tinnitus.  The Board finds the Veteran's description of the types of noise to which he was exposed in service is credible, and the Board must obtain opinion which reflects the medical significance of the noise exposure described by the Veteran, assuming the accuracy of that description.  Similarly, the Board finds credible the Veteran's testimony at his 2011 hearing that his hearing loss increased gradually and resulted in use of amplification about 10 years prior to the hearing, about 45 years after the Veteran's 1954 service discharge, according to the Veteran's August 2011 written statement.

The Court has held that compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the AMC/RO did not adequately comply with the terms of the Board's November 2011 remand.  

Additionally, the Board notes that the examiner who prepared the June and November 2011 reports indicated in Jun 2011 that the Veteran had experienced tinnitus for the last five years.  However, the Board notes that, at his hearing, the Veteran indicated that he had had intermittent tinnitus in service and that it had been present for many years, with the gradual onset of more frequent tinnitus.  The examiner did not discuss these contentions in the November 2011 report.

Accordingly, the case is REMANDED to the AMC/RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should again be afforded an opportunity to identify all non-VA healthcare providers who have treated him for hearing loss and/or tinnitus since active service, and whose records are not yet associated with the claims file.  Authorized release forms should be included with the letter.  A copy of this letter must be associated with the file. 

2.  The Veteran's outstanding VA treatment records pertaining to hearing loss and/or tinnitus since April 2011, which is the date of the most recent VA treatment records on file, should be obtained and associated with the file. 

3.  The examiner who provided the November 2011 report should be asked to provide an addendum.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the addendum or examination.  The provider must note in the report that the evidence in the claims file has been reviewed. 

The addendum must summarize the Veteran's contentions as to the history of noise exposure in service and types of noise exposure incurred in service, the Veteran's contentions as to post-service noise exposure, onset of hearing loss, and onset of tinnitus, including as set forth in treatment examinations, statements, and a March 2011 hearing before the Board.  The examiner will assume the credibility of the Veteran's contentions as to the types of in-service noise exposure he experienced as a radio repairman assigned to repair aircraft radios (radio noise, diesel motor noise, aircraft noise, other noise as described during a March 2011 hearing and August 2011 statement) from 1950 to 1954, and to a lack of exposure to hazardous noise after discharge.  The examiner should discuss the significance of the types of in-service exposure to noise described by the Veteran, and medical knowledge about the significance of such noise exposure to hearing loss which resulted in use of amplification beginning about 2001, to include describing of the types of noise described by the Veteran as encountered in service to later development of hearing loss or tinnitus.

Then, the provider should address the following questions: 

    i.  Is it at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's exposure to hazardous noise during active military service contributed to or aggravates the Veteran's current hearing loss?  Set forth the facts or information which form the basis for your opinion. 

The opinion should address the private November 2009 opinion and the Veteran's testimony and August 2011 written statement, and should assume the credibility of the Veteran's descriptions of types of noise to which he was exposed in service.

    ii.  Is it at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's exposure to hazardous noise during active military service caused, contributes to, or aggravates the Veteran's current tinnitus?  

The examiner will discuss the Veteran's contentions with respect to tinnitus, to include the hearing testimony indicating a long history of tinnitus and the notation in June 2011 of a five year history of tinnitus.  Set forth the facts or information which form the basis for your opinion. 

In other words, the examiner must specifically address the likelihood that a hearing loss disability or tinnitus which developed after service was caused or aggravated by in-service noise exposure, as described by the Veteran, notwithstanding the Veteran's normal whispered voice test at separation.  If the opinion is based in whole or in part on the fact that the Veteran's whispered voice test was normal at separation, the examiner should explain the significance of this finding in terms of the evidence as a whole and how it relates to the etiology of the Veteran's hearing loss.  

The examiner should provide a complete rationale for any opinion provided.  The AMC/RO should ensure that an adequate rationale has been provided before returning this case to the Board. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AMC/RO should readjudicate the claims on the merits.  If either one of the benefits sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

